UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1-9370 (COMMISSION FILE NUMBER) FOR THE QUARTERLY PERIOD DECEMBER 31, 2010 FOR RECEIVABLE ACQUISITION & MANAGEMENT CORPORATION (Exact Name of Registrant as Specified in the Charter) DELAWARE 13-3186327 (State of Other Jurisdiction (I.R.S. Employer of Incorporation) Identification Number) 2 Executive Drive, Suite 630 Fort Lee, NJ 07024 201-677-8904 Check whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer []Accelerated filer []Non-accelerated filer []Small reporting company [X] Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: February 14, 2011 Common Stock:17,748,896 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATEDBALANCE SHEETS AT SEPTEMBER 30, 2010 ANDDECEMBER 31, 2010 – UNAUDITED 2 CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS FOR THREE MONTHS ENDED DECEMBER 31, 2010AND 2009– UNAUDITED 3 CONDENSED CONSOLIDATEDSTATEMENTSOF CASH FLOWS FOR THE THREE MONTHS ENDED DECEMBER 31, 2– UNAUDITED 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5-12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION & OPERATIONS 13 RISK FACTORS 16 ITEM 4T. CONTROLS AND PROCEDURES 17 PART II OTHER INFORMATION ITEM 1A. LEGAL PROCEEDINGS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 SIGNATURES 19 1 PART I ITEM 1.FINANCIAL STATEMENTS RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS December 31, September 30, CURRENT ASSETS Cash $ $ Employee Advances - Finance receivables - short term Total current assets OTHER ASSETS Finance receivables - long-term Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued and other expenses $ $ Total current liabilities COMMITMENT & CONTINGENCIES STOCKHOLDERS'EQUITY Preferred stock, par value $10 per share; 10,000,000 shares authorized in 2010 and 2009 and 0 shares issued and outstanding at December 31, 2010 and September 30, 2010, respectively - - Common stock, par value $.001 per share; 325,000,000 shares authorized in 2010 and 2009 and 17,748,896 and 16,802,896shares issued and outstanding at December 31, 2010 and September 30, 2010, respectively Stock subscription receivable ) - Additional paid-in capital Accumulated deficit ) ) Less: Cost of treasury stock, 1,070,000 shares - - Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) FOR THE THREE MONTHS ENDED DECEMBER 31, 2 REVENUES Financing income $ $ Service income and other Total revenues COSTS AND EXPENSES Selling, general and administrative Impairment of receivables - - Total costs and expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest income 65 Total other income (expenses) 65 0 NET INCOME (LOSS) APPLICABLE TO COMMON STOCK $ ) $ ) INCOME (LOSS) PER COMMON SHARE, BASIC $ ) $ ) INCOME (LOSS)PER COMMON SHARE, FULLY DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC WEIGHTED AVERAGE SHARES OUTSTANDING, DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. 3 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE THREE MONTHS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by operating activities: Changes in Operating Assets and Liabilities Collections applied to principal on finance receivables Decrease in prepaid expenses - Increase in employee advances ) Decrease accrued expenses ) Net cash provided byoperating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options - Net cash (used in) financing activities - NET (DECREASE) IN CASH ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR CASH AND CASH EQUIVALENTS - END OF YEAR $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2(UNAUDITED) NOTE 1-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. THE COMPANY AND PRESENTATION The condensed consolidated unaudited interim financial statements included herein have been prepared by Receivable Acquisition and Management Corporation and Subsidiaries (the "Company"), formerly Feminique Corporation and Subsidiaries without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") have been condensed or omitted as allowed by such rules and regulations, and the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these condensed consolidated financial statements be read in conjunction with the September 30, 2010 audited consolidated financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. The management of the Company believes that the accompanying unaudited condensed consolidated financial statements contain all adjustments (including normal recurring adjustments) necessary to present fairly the operations, changes in stockholders' equity (deficit), and cash flows for the periods presented. B. FINANCE RECEIVABLES The Company has adopted the provisions of Financial Accounting Standards Board Accounting Standards Codification (FASB ASC) 310-30 for its investment in finance receivables, “Accounting for Loans or Certain Debt Securities Acquired in a Transfer.” This SOP limits the yield that may be accreted (accretable yield) to the excess of the Company’s estimate of undiscounted expected principal, interest and other cash flows (cash flows expected at the acquisition to be collected) over the Company’s initial investment in the finance receivables.Subsequent increases in cash flows expected to be collected are recognized prospectively through adjustment of the finance receivables yield over its remaining life. Decreases in cash flows expected to be collected are recognized as impairment to the finance receivable portfolios. The Company’s proprietary collections model is designed to track and adjust the yield and carrying value of the finance receivables based on the actual cash flows received in relation to the expected cash flows. During the three months ended December 31, 2010 and 2009, the Company neither acquired nor sold any finance receivables. 5 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2(UNAUDITED) NOTE 1-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) B. FINANCE RECEIVABLES (CONTINUED) In the event that cash collections would be inadequate to amortize the carrying balance, an impairment charge would be taken with a corresponding write-off of the receivable balance. Accordingly, the Company does not maintain an allowance for credit losses. The agreements to purchase the aforementioned receivables include general representations and warranties from the sellers covering account holder death or bankruptcy, and accounts settled or disputed prior to sale. The representation and warranty period permitting the return of these accounts from the Company to the seller is typically 90 to 180 days. Any funds received from the seller of finance receivables as a return of purchase price are referred to as buybacks. Buyback funds are simply applied against the finance receivable balance received. They are not included in the Company’s cash collections from operations nor are they included in the Company’s cash collections applied to principal amount. Gains on sale of finance receivables, representing the difference between sales price and the unamortized value of the finance receivables, are recognized when finance receivables are sold. Changes in finance receivables for the three months ended December 31, 2010 were as follows: Balance at beginning of year October 1, $ Cash collections applied to principal ) Balance at the end of the period $ Estimated Remaining Collections (“ERC”)* $ *Estimated remaining collection refers to the sum of all future projected cash collections from acquired portfolios. ERC is not a balance sheet item, however, it is provided for informational purposes. Income recognized on finance receivables was $9,801 and $53,920 for the periods ended December 31, 2010 and 2009 respectively. Under ASC 310-30 debt security impairment is recognized only if the fair market value of the debt has declined below its amortized costs. Currently no amortized costs are below fair market value. Therefore, the Company has not recognized any impairment for the finance receivables. 6 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2(UNAUDITED) C. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. D. CASH AND CASH EQUIVALENTS The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of six months or less to be cash or cash equivalents. There were no cash equivalents as of December 31, 2010 and September 30, 2010. The Company maintains cash and cash equivalents balances at financial institutions that are insured by the Federal Deposit Insurance Corporation up to $250,000. E.INCOME TAXES The Company accounts for income taxes pursuant to the provisions of the ASC 740, Accounting for Income Taxes, which requires an asset and liability approach to calculating deferred income taxes. The asset and liability approach requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities. F.USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during this reported period. Actual results could differ from those estimates. G.EARNINGS (LOSS) PER SHARE OF COMMON STOCK Historical net income (loss) per common share is computed using the weighted average number of common shares outstanding. Diluted earnings per share (EPS) include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents were not included in the computation of diluted earnings per share when the Company reported a loss because to do so would be antidilutive for periods presented. 7 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2(UNAUDITED) NOTE 1-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) H.RECENT ACCOUNT PRONOUNCEMENTS In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06, “Improving Disclosures about Fair Value Measurements” (the “Update”). The Update provides amendments to FASB Accounting Standards Codification (“ASC”) 820-10 that require entities to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. In addition the Update requires entities to present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). The disclosures related to Level 1 and Level 2 fair value measurements are effective for the Company in 2010 and the disclosures related to Level 3 fair value measurements are effective for the Company in 2011. The Update requires new disclosures only, and has no impact on our consolidated financial position, results of operations, or cash flow. NOTE 2-STOCK OPTIONS In April 2004, the Company adopted a stock option plan upon approval by the shareholders at the Annual General Meeting under which selected eligible key employees of the Company are granted the opportunity to purchase shares of the Company’s common stock. The plan provides that 37,500,000 shares of the Company’s authorized common stock be reserved for issuance under the plan as either incentive stock options or non-qualified options. Options are granted at prices not less than 100 percent of the fair market value at the end of the date of grant and are exercisable over a period of ten years or as long as that person continues to be employed or serve on the on the Board of Directors, whichever is shorter. At December 31, 2009 and September 30, 2009, the Company had no options outstanding under this plan. NOTE 3-WARRANTS The Company issued warrants during the year 2004. At December 31, 2010 and September 30, 2010, respectively, the Company had 946,000 warrants outstanding exercisable at approximately $.0075 per warrant per share. In October, 2010 the Company received $6,750 for exercising 900,000 warrants and in January, 2011 the Company received $345 for exercising the final balance 46,000 warrants. NOTE 4-INCOME TAXES Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due.Deferred taxes related to differences between the basis of assets and liabilities for financial and income tax reporting will either be taxable or deductible when the assets or liabilities are recovered or settled.The difference between the basis of assets and liabilities for financial and income tax 8 RECEIVABLE ACQUISITION AND MANAGEMENT CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2(UNAUDITED) NOTE 4-INCOME TAXES (CONTINUED) reporting are not material therefore, the provision for income taxes from operations consist of income taxes currently payable. There was no provision for income tax for the three months ended December 31, 2010 and 2009. Due to the uncertainty of utilizing the approximate $485,294 and $347,621 in net operating losses, for the three months ended December 31, 2010 and 2009 respectively, and recognizing the deferred tax assets, an offsetting valuation allowance has been established. The losses are available to offset future taxable income through 2031. December 31, December 31, Deferred tax assets $ $ Less: valuation ) ) Totals $
